Citation Nr: 1302561	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review. 

A hearing was held on October 28, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

This appeal was previously before the Board and the Board remanded the claim in April 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To comply with Stegall v. West, 11 Vet. App. 268 (1998). 

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.
In the April 2011 remand, the Board noted that there may be outstanding service-related records that are pertinent to the Veteran's claim.  He has asserted that he injured his back onboard the U.S.S. Spartanburg LST 1192.  He has variously reported the injury as having occurred in 1971 and 1972.  However, the Board observed that it does not appear that any attempt has been made to obtain morning and unit reports or deck logs.  The Board directed, in pertinent part, that the RO/AMC contact the Veteran and request that he provide a three-month timeframe for when his back injury occurred.  Further, the RO/AMC was to request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) or any other appropriate location.  If the records were unavailable from NPRC, the RO/AMC was instructed to contact the service department and the Veteran for any copies he has in his possession.  Additionally, if the Veteran provided a three-month time frame regarding the date of his back injury in service, the RO/AMC was to search unit and organizational histories, including sick/morning reports, to verify the Veteran's injury in service during that time period, and contact the National Archives and Records Administration (NARA) and request that it provide copies of the deck logs for the U.S.S. Spartanburg LST 1192 for that time period. 

Subsequent to the April 2011 remand, the RO/AMC requested that the Veteran provide a three-month timeframe for when his back injury occurred.  In several written statements submitted by the Veteran, he indicated that his back injury occurred in November 1971.  However, it appears that the RO/AMC failed to search unit and organizational histories, including sick/morning reports, to verify the Veteran's injury in service during November 1971, or contact NARA and request that it provide copies of the deck logs for the U.S.S. Spartanburg LST 1192 for the November 1971 time period.

Additionally, while the RO/AMC did request the Veteran's complete service personnel records from the NPRC and the Veteran, and was unable to obtain such records, the RO/AMC failed to contact the service department, as requested by the Board.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the April 2011 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran's complete service personnel records from the service department. 

2.  The RO/AMC should search unit and organizational histories, including sick/morning reports, to verify the Veteran's back injury in service during in November 1971. 

3.  The RO/AMC should contact the National Archives and Records Administration (NARA) and request that it provide copies of the deck logs for the U.S.S. Spartanburg LST 1192 for November 1971. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369   (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


